Name: Council Regulation (EEC) No 3652/90 of 11 December 1990 amending Regulation (EEC) No 1200/88 establishing a surveillance mechanism for imports of sour cherries, fresh, originating in Yugoslavia
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  political geography;  trade
 Date Published: nan

 27 . 12 . 90 Official Journal of the European Communities No L 362 / 27 COUNCIL REGULATION (EEC) No 3652/90 of 11 December 1990 amending Regulation (EEC) No 1200/ 88 establishing a surveillance mechanism for imports of sour cherries, fresh , orginating in Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Article 1 Article 1 of Regulation (EEC) No 1200/ 88 is hereby replaced by the following: 'Article 1 1 . Imports into the Community of sour cherries, fresh , falling within CN codes ex 0809 20 10 or ex 0809 20 90 and originating in Yugoslavia shall be subject to production of an import licence which shall be issued by the Member States concerned to any applicant for such a licence irrespective of the place of his establishment in the Community. 2 . The issue of an import licence shall be conditional on the lodging of. a deposit guaranteeing that import will be effected during the period of validity of the licence; except in cases of force majeure , the deposit shall be forfeit in whole or in part if the transaction is not effected , or is only partially effected , within that period.' Whereas the Additional Protocol ( ! ) to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2 ), concluded consequent on the accession of Spain and Portugal , provides that Yugoslavia is to limit its exports to the Community of sour cherries , referred to in the Additional Protocol as 'morello cherries', fresh or chilled; whereas , in accordance with Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 3 ), as last amended by Regulation (EEC) No 3274/ 90 (4), chilled cherries are to be classified under the same heading as fresh cherries ; Whereas , as from the second stage of the transitional period , Portugal has to apply to imports the preferences granted by the Community to certain third countries ; whereas Regulation (EEC) No 1200/ 88 ( 5) should be amended accordingly , Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990 . For the Council The President V. SACCOMANDI ( 1 ) OJ No L 389 , 31 . 12. 1987 , p. 73 . (2 ) OJNoL41 , 14. 2 . 1983 , p. 2 . (3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . (4 ) OJ No L 315 , 15 . 11 . 1990 , p. 2. (5 ) OJ No L 115 , 3 . 5 . 1988 , p. 7 .